MEMORANDUM OF DECISION.
In this appeal from the termination of her parental rights by the District Court (Bangor) the mother of Erik T. challenges (a) the sufficiency of the evidence to support that court’s order of February 19, 1985, and (b) that court’s application of 22 M.R.S.A. § 4055(1)(B)(2) (Supp.1984-1985) rather than 22 M.R.S.A. § 4055(1)(B)(2) (Supp.1983-1984).
After full review of the record, we conclude that under either the old or the new text of section 4055(1)(B)(2) the District Court’s findings are supported by clear and convincing evidence. See In re Dean A., 491 A.2d 572, 573-575 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.